Exhibit 10.2

CONFORMED COPY

PAYCHECK PROTECTION PROGRAM LIQUIDITY FACILITY

LETTER OF AGREEMENT

(Non-Depository Institutions)

Date: 6/2/2020

Discount Window Officer

Federal Reserve Bank of San Francisco

101 Market Street, MS 830

San Francisco, CA 94105

Subject: Paycheck Protection Program Liquidity Facility

Dear Discount Window Officer:

In consideration of our being able to request Advances from a Federal Reserve
Bank designated by the Board of Governors of the Federal Reserve System
(“Board”) (the “Reserve Bank”), as set forth in this letter as amended and
supplemented from time to time by the Reserve Bank (“PPPLF Letter of
Agreement”), and to incur Indebtedness to the Reserve Bank pursuant to the
Paycheck Protection Program Liquidity Facility (the “PPPLF” or the “Facility”)
authorized by the Board on April 8, 2020, as such authorization may be amended
from time to time, under section 13(3) of the Federal Reserve Act, we (the
“Borrower” or “us”) agree to the provisions of the Reserve Bank’s Operating
Circular No. 10, effective July 16, 2013, as may be amended from time to time
(the “Circular”), and to the terms and conditions of this PPPLF Letter of
Agreement which together apply to all Advances made under the PPPLF (the
Circular and this PPPLF Letter of Agreement, together, the “PPPLF Agreement”).
To the extent any provision of the Circular is inconsistent with the terms of
this PPPLF Letter of Agreement, the terms of this PPPLF Letter of Agreement
shall govern with respect to all Advances made under the PPPLF. All capitalized
terms used in this PPPLF Letter of Agreement but not defined herein shall have
the meaning specified in the Circular.

Security for Advances: Under the PPPLF, Advances must be secured by pledges of
loans to small businesses under the U.S. Small Business Administration’s (“SBA”)
7(a) loan program titled the Paycheck Protection Program (“PPP”), which was
added to the SBA’s 7(a) loan program by section 1102 of the Coronavirus Aid,
Relief, and Economic Security Act (the “CARES Act”) (such loans, “PPP Loans”).
Section 1102(a)(1)(B) of the CARES Act provides that PPP Loans are fully
guaranteed as to principal and interest by the SBA. To qualify for the PPPLF,
PPP Loans must have been (1) originated by us, or (2) purchased by us in
accordance with the SBA’s requirements for the sale and purchase of whole PPP
Loans (in either case, such that we are the beneficiary of the SBA’s guarantee
of such PPP Loans). As a condition to obtaining an Advance, we agree to provide
any documentation that the Reserve Bank requires evidencing that we are the
beneficiary of the SBA’s guarantee of PPP Loans pledged to the PPPLF. By
pledging PPP Loans as collateral for Advances under the Facility (collectively,
“PPPLF Collateral,” or any PPP Loan individually, an “Item”) the Borrower
warrants, represents and covenants that each such Item pledged as collateral for
Advances under the Facility:

 

(a)

Is a “covered 7(a) loan” under the terms of the PPP;



--------------------------------------------------------------------------------

(b)

Complies with all requirements of the PPP, including without limitation any
rules or guidance issued by the SBA implementing the PPP, and any requirements
set forth in any agreement the Borrower is required to execute by the SBA in
connection with the PPP;

 

(c)

Has been duly approved under delegated authority for guaranty by the SBA;

 

(d)

Satisfies applicable Collateral requirements in the Circular; and

 

(e)

Was either (1) originated by us or (2) purchased by us in accordance with the
SBA’s requirements for the sale and purchase of whole PPP Loans (in either case,
such that we are the beneficiary of the SBA’s guarantee of such PPP Loans).

In addition, the Borrower understands and agrees that PPPLF Collateral and each
Item is “Collateral” within the meaning of the Circular and that all
representations, warranties and other agreements with respect to the Collateral
in the Circular apply to the PPPLF Collateral and to each Item.

Structure of Advances: The Borrower shall comply with the directions of the
Reserve Bank with respect to the manner and form of submission of requests for
Advances under the PPPLF and the pledge of PPPLF Collateral. The Reserve Bank
may combine PPPLF Collateral into pools of PPP Loans having the same maturity
date for purposes of making Advances on the pooled PPPLF Collateral, and shall
have the right (but not the obligation) to combine multiple Advances into one
Advance, or to separate, divide, or process on a lag any Advance as the Reserve
Bank may determine in its sole discretion to be advisable or convenient for
administration.

Collateral Valuation: PPPLF Collateral valuation for each Item shall equal the
principal amount of the PPP Loan outstanding at the time the PPP Loan is pledged
as PPPLF Collateral.

Amount of Advance: Each Advance shall be in a principal amount equal to the
aggregate principal amount of PPP Loans pledged by the Borrower to secure that
Advance. The amount of any Advance made pursuant to the PPPLF outstanding at any
one time shall not exceed the outstanding amount of PPP Loans pledged by the
Borrower to secure that Advance.

Interest Rate: The interest rate applicable to any Advance made under the PPPLF
shall be thirty-five (35) basis points.

Advance Maturity: The maturity date of an Advance under the PPPLF (the “Maturity
Date”) will be the maturity date of the PPPLF Collateral pledged to secure the
Advance. The Maturity Date of an Advance will be accelerated on and to the
extent of (i) the date of any 7(a) loan forgiveness reimbursement by the SBA for
any PPPLF Collateral; or (ii) the date of purchase by the SBA from the Borrower
of any PPPLF Collateral to realize on the SBA’s guarantee of such PPPLF
Collateral.

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 2 of 10



--------------------------------------------------------------------------------

The Maturity Date of all Advances made pursuant to the PPPLF to a Borrower shall
be accelerated upon the occurrence of an Event of Default by the Borrower,
including but not limited to the failure to comply with a requirement of the
PPPLF Agreement or any representation, warranty, or covenant of the Borrower
under the PPPLF Agreement is inaccurate on or as of the date it is deemed to be
made or on any date on which an Advance remains outstanding.

Consent to Sharing Information with SBA and Other Entities: The Borrower agrees
that the Reserve Bank may provide any and all information relating to any
Advance to the SBA and the Board and, if applicable, one or more entities
determined by the Reserve Bank to have a current or potential legal or financial
interest in such information, and hereby consents to the providing of such
information to such entities by the Reserve Bank.

Assignment to Reserve Bank of Amounts Payable to Borrower:

 

(a)

The Borrower agrees that any payments or other amounts received by the Borrower
or any other person (including without limitation prepayments by borrowers under
PPP Loans) arising from or in connection with PPPLF Collateral are the property
of the Reserve Bank, and that the Borrower shall immediately pay any such
amounts to the Reserve Bank, in full and in actually and finally collected
funds, without any demand therefor or other action by the Reserve Bank.

 

(b)

The Borrower agrees that the Reserve Bank under this PPPLF Letter of Agreement
is a pledgee of a first-priority security interest in and to any PPP Loan
pledged as PPPLF Collateral and that the Reserve Bank is not a registered
holder, or acting as a registered holder, of any PPP Loan pledged as PPPLF
Collateral.

 

(c)

The Borrower agrees that any payment received by the Borrower or any other
person from the SBA in connection with any such loan forgiveness reimbursement
or any such loan guarantee amounts arising from or in connection with PPPLF
Collateral is the property of the Reserve Bank, and that the Borrower shall
immediately pay any such amounts to the Reserve Bank, in full and in actually
and finally collected funds, without any demand therefor or other action by the
Reserve Bank.

 

(d)

The Borrower agrees that, at any time if so instructed by the Reserve Bank, the
Borrower will irrevocably assign to the Reserve Bank any and all amounts to
which the Borrower is or may become entitled related to PPPLF Collateral,
including but not limited to any and all amounts paid or payable to the Borrower
from the SBA for (i) PPP Loan forgiveness reimbursement on any PPP Loan pledged
as PPPLF Collateral, or (ii) satisfaction by the SBA of the SBA’s guarantee of
any PPP Loan pledged as PPPLF Collateral.

 

(e)

The Borrower agrees that, upon receiving an instruction from the Reserve Bank
under paragraph (d), it shall provide to the SBA, in such form and manner as the
SBA may require,

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 3 of 10



--------------------------------------------------------------------------------

  wire transfer instructions sufficient to enable the SBA to make payment
directly to the Reserve Bank of loan forgiveness reimbursement and loan
guarantee amounts as described above, and shall consult with the Reserve Bank
regarding obtaining accurate wire transfer instructions to provide to the SBA as
provided herein.

Prepayment: Advances made under the PPPLF may be prepaid in full or in part,
without penalty. The Borrower shall prepay an Advance made pursuant to the PPPLF
(i) on the date and to the extent of the payment by the SBA for the amount of
covered 7(a) loan forgiveness for any PPP Loan (or, in the case of a pool of
PPP Loans, a PPP Loan in such loan pool) that is pledged to secure an Advance;
(ii) on the date of purchase by the SBA from the Borrower of a PPP Loan (or, in
the case of a pool of PPP Loans, a PPP Loan in such loan pool) that is pledged
to secure such Advance to realize on the SBA’s guarantee of that PPP Loan; or
(iii) on the date and to the extent a borrower under a PPP Loan (or, in the case
of a pool of PPP Loans, a PPP Loan in such pool) repays or prepays such PPP
Loan, in each case, so that the amount of any Advance outstanding does not
exceed the outstanding amount of PPP Loans pledged to secure such Advance.
Prepayments of any Advance shall be accompanied by accrued and unpaid interest
thereon. Notwithstanding anything to the contrary elsewhere in this PPPLF
Agreement, interest on a prepayment of any Advance under this paragraph will
accrue daily until the date that such prepayment is made to the Reserve Bank.

Waiver of Right to Repayment on Demand: The Reserve Bank waives its right to
require repayment on demand under Section 5.1(a) of the Circular with respect to
any Advance made under the PPPLF, provided that the Reserve Bank shall retain
all other rights and remedies under the Circular, including but not limited to
remedies upon the occurrence of an Event of Default except as provided elsewhere
in this PPPLF Letter of Agreement.

Repayment on Maturity Date: On the Maturity Date, with respect to each Advance,
the Borrower shall repay such Advance in an aggregate amount equal to the
Advance plus accrued interest, which shall be debited from the Borrower’s
Account as provided below.

Non-Recourse Basis: In the event that the Borrower fails to pay an Advance on
the Maturity Date thereof, the Reserve Bank first shall seek repayment from
realization upon the PPPLF Collateral, including any proceeds of payments by the
SBA in connection with loan forgiveness or loan guarantees with respect to such
PPPLF Collateral. Thereafter, the Reserve Bank may pursue any remedies it may
have to recover the remaining outstanding amount of an Advance. Notwithstanding
any provisions of the PPPLF Agreement to the contrary, all Advances made to the
Borrower pursuant to the PPPLF shall become a recourse obligation if, in the
sole discretion of the Reserve Bank, the Borrower (i) has breached any of the
representations, warranties, or covenants made under the PPPLF Agreement or
(ii) has engaged in any fraud or misrepresentation in connection with any
Advance or any request to obtain an Advance under the PPPLF.

Accrual of Interest, Debits by Reserve Bank: Interest on each Advance shall
accrue daily against the Borrower’s outstanding obligations and shall be debited
from the account of the Borrower’s depository institution as identified in the
section captioned “Borrower’s Depository Institution” below.

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 4 of 10



--------------------------------------------------------------------------------

PPPLF Termination: No Advance made pursuant to the PPPLF may be made after
September 30, 2020, unless authorized by the Board.

Additional Financial and Operational Information: Borrower hereby agrees that
upon request, Borrower will furnish the Reserve Bank with such financial and
operating data and other information, and to promptly provide notice of any
material change, with respect to Borrower’s organizational structure, overall
financial position, creditworthiness, the PPPLF Collateral, or Borrower’s SBA
7(a) program lending practices, procedures, and compliance.

Terms and Conditions: Advances under the PPPLF shall be subject to such
procedures, requirements, and terms and conditions of the PPPLF as may be
published and supplemented by the Board or by the Reserve Bank, in either case
at its sole discretion, including conditions regarding safekeeping of PPPLF
Collateral, provided that any terms and conditions published or supplemented
after the date of an outstanding Advance shall not apply to such Advance. Any
update, amendment, restatement, supplement or other modification of the
procedures and requirements and terms and conditions of the PPPLF Agreement
(including the terms and conditions of this PPPLF Letter of Agreement as amended
and supplemented from time to time) published by the Reserve Bank (including on
the Reserve Bank’s or the Board’s website) shall constitute notification to the
Borrower for purposes of Section 15.0 and Section 16.0 of the Circular.

Counterparts. Delivery of an executed counterpart of a signature page of this
PPPLF Letter of Agreement by telecopy, e-mailed .pdf, or any other electronic
means that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this the PPPLF
Letter of Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this PPPLF Letter of Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, in each case, in a form acceptable to the
Reserve Bank at its sole discretion, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

Failure of Borrower to Meet PPP Requirements or PPPLF Requirements: Failure by
the Borrower to meet any of the requirements of the PPPLF Agreement (including
if any PPPLF Collateral fails to satisfy the requirements of the PPP including
but not limited to any requirements of the SBA for the sale and purchase of
whole PPP Loans, if applicable) may, at the sole discretion of the Reserve Bank,
void the non-recourse provisions and any related provisions, i.e., the Reserve
Bank’s rights shall be full recourse with respect to that portion of any Advance
equal to the amount of the PPPLF Collateral Valuation (on the date of the
Advance) of any non-conforming PPPLF Collateral, and may, at the sole discretion
of the Reserve Bank, result in the Borrower’s disqualification from
participating in the PPPLF. For the avoidance of doubt, the Reserve Bank’s
exercise of any of the foregoing rights and discretion will not be deemed
exclusive of any other

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 5 of 10



--------------------------------------------------------------------------------

rights or remedies to which the Reserve Bank may be entitled under the PPPLF
Agreement or any other Lending Agreement or applicable law. The Reserve Bank’s
determination that any PPPLF Collateral fails to conform to the requirements of
this PPPLF Letter of Agreement or the Circular shall be conclusive absent
manifest error.

Borrower’s Depository Institution: The Borrower hereby agrees to the provisions
of the Correspondent Credit and Payment Agreement (Exhibit 1 to the Circular’s
Appendix 5, pages 46-51 of the Circular) (“Correspondent Agreement”). For
purposes of the PPPLF Agreement, references to the following terms in the
Correspondent Agreement shall have the following meanings: references to the
“Borrower” shall mean the Borrower hereunder, references to the “Bank” shall
mean the Reserve Bank, and references to the “Correspondent” shall refer to the
depository institution having an Account at the Reserve Bank and that is
designated by the Borrower hereunder (“Borrower’s Depository Institution”). In
the event of any conflict between the terms of the Correspondent Agreement and
the PPPLF Agreement, the PPPLF Agreement shall control to the extent of any
conflict. The Borrower designates the following as the Borrower’s Depository
Institution under this PPPLF Letter of Agreement:

 

U.S. Bank National Association

(Name of Depository Institution)

Authorized Individuals: The following individuals are permitted to provide
instructions, pledge PPPLF Collateral to and request Advances from the Reserve
Bank under the PPPLF on behalf of the Borrower.

 

Name

  

Title, Telephone and Email

Allison Rossi

  

Treasury Manager

Timothy Murphy

  

Treasurer

Jessica Jiang

  

Capital Financing Lead

Jacqueline Reses

  

Sole Manager

A Borrower must enclose with this PPPLF Letter of Agreement a certified copy of
the Authorizing Resolutions for Non-Bank Borrowers containing the titles of
those persons authorized to request Advances from and to pledge PPPLF Collateral
under the PPPLF.

Notices: Any notices required under the PPPLF Agreement shall be directed as
follows:

 

If to the Borrower:

  

If to the Reserve Bank:

List department(s) and address(es)

  

List department(s) and address(es)

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 6 of 10



--------------------------------------------------------------------------------

Square Capital, LLC

  

 

  

Federal Reserve Bank of San Francisco

1455 Market Street, Suite 600

  

 

  

101 Market Street, MS 830

San Francisco, CA 94103

  

 

  

San Francisco, CA 94105

  

ppplfcredit@sf.frb.org

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 7 of 10



--------------------------------------------------------------------------------

Executed this 2nd day of June, 2020.

 

Square Capital, LLC

Full Legal Name of Borrower

By:

 

/s/ Jackie Reses

  Signature(s) of individual(s) authorized to sign documents on behalf of the
Borrower as provided in the Authorizing Resolution1

Jacqueline Reses

Name(s)

Sole Manager

Title(s)

1455 Market Street, Suite 600 San Francisco, CA 94103

Address, City, State, County of Borrower

 

Telephone

 

E-mail

 

Routing Transit Number (RTN) of Borrower’s Depository Institution

U.S. Bank National Association

Name of Borrower’s Depository Institution

US Bancorp Center, 800 Nicollet Mall, Minneapolis, MN 55402

Address, City, State of Borrower’s Depository Institution

 

Telephone of Borrower’s Depository Institution

 

 

1 

The signatory or signatories should be authorized to sign documents on behalf of
the Borrower as provided in the Authorizing Resolutions for Borrowers required
by the Circular.

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 8 of 10



--------------------------------------------------------------------------------

For Borrower’s Depository Institution:

For the purposes of the PPPLF, we agree to act as the Borrower’s Depository
Institution for the Borrower named above and, as such, to be bound by the
provisions relating to a Correspondent in the Correspondent Credit and Payment
Agreement (the “Correspondent Agreement”), currently an ancillary agreement
attached to your Circular, as may be amended, and we agree that all references
to “Correspondent” in the Correspondent Agreement shall refer to us. Pursuant to
paragraph 3.1 of the Correspondent Agreement, we are furnishing below a list of
individuals to whom you may provide an advice of credit or debit entries made
under the Correspondent Agreement for the PPPLF. These individuals are also
authorized to instruct you not to debit our account or to reverse a debit in
accordance with Paragraph 5 of the Correspondent Agreement. We may amend this
list from time to time.

 

U.S. Bank National Association

   Date May 27, 2020 Name(s) of Borrower’s Depository Institution

By: /s/ Shelia Pajerski

Authorized signature(s) of Borrower’s Depository Institution2

Shelia Pajerski

Name(s)

Vice President

Title(s)

 

Telephone

 

E-mail

Individuals permitted to receive notification of credit or debit entries
described in the Correspondent Agreement and authorized to instruct us not to
debit the Correspondent Account or to reverse a debit: [list between 3 and 5
employees]

 

Name    Title, Telephone and Email Lynn Flagstad    SVP Shelia Pajerski    VP
Bob Mensch    AVP

 

 

2 

The signatory or signatories should be authorized to sign documents on behalf of
the Borrower’s Depository Institution as provided in the Borrower’s Depository
Institution’s Official Authorization List.

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 9 of 10



--------------------------------------------------------------------------------

Instructions to Email this Letter of Agreement to Your Processing Reserve Bank

Please select your Reserve Bank according to the following contact list

PPPLF Contact Table for Non-Depository Institutions

 

Borrower Entity Type    Processing Reserve Bank    Email, Telephone & Mailing
Address

•   Non-bank Community Development Financial Institution (CDFI)-certified by the
U.S. Department of the Treasury

   Federal Reserve Bank of Cleveland   

Email: CLEV.ppplfcredit@clev.frb.org

 

Telephone: (888) 719-4636

 

Credit Risk Management

Federal Reserve

Bank of Cleveland

P.O. Box 6387

Cleveland, OH 44101-1387

•   Small Business Lending Company (SBLC)-licensed and regulated by the Small
Business Administration

•   Agricultural Credit Association (ACA) -member of the Farm Credit System

   Federal Reserve Bank of Minneapolis   

Email: mpls.credit@mpls.frb.org

 

Telephone: (877) 837-8815

 

Credit/PSR Section

Federal Reserve

Bank of Minneapolis

P.O. Box 291

Minneapolis, MN 55480-0291

•   All other Non-Depository SBA PPP Lenders

   Federal Reserve Bank of San Francisco   

Email: ppplfcredit@sf.frb.org

 

Telephone: (866) 974-7475

 

Credit Risk Management

Federal Reserve Bank of San Francisco

101 Market Street, MS 830

San Francisco, CA 94105

 

Paycheck Protection Program Liquidity Facility Letter of Agreement

(Non-Depository Institutions)

Page 10 of 10